EXHIBIT 99.(a)(2) WEINGARTEN REALTY INVESTORS LETTER OF TRANSMITTAL To Tender CUSIP Number Issuer Title of Security 948741AD5 Weingarten Realty Investors 7.000 % Senior Unsecured Notes due July 15, 2011 94874RAV8 Weingarten Realty Investors 7.070% Medium Term Notes due June 26, 2009 94874RBH8 Weingarten Realty Investors 7.350% Medium Term Notes due July 20, 2009 94874RBN5 Weingarten Realty Investors 7.400% Medium Term Notes due December 21, 2010 94874RAQ9 Weingarten Realty Investors 7.440% Medium Term Notes due August 19, 2011 94874RBP0 Weingarten Realty Investors 7.500% Medium Term Notes due December 19, 2010 94874RBJ4 Weingarten Realty Investors 8.250% Medium Term Notes due January 22, 2010 948741AF0/ 948741AE3 Weingarten Realty Investors 3.950% Convertible Senior Unsecured Notes due August 1, 2026 Pursuant to the Offer to Purchase dated June 1, 2009 THE ANY AND ALL OFFER AND RELATED WITHDRAWAL RIGHTS WILL EXPIRE AT 5:00 P.M., NEW YORK CITY TIME, ON JUNE 8, 2009, UNLESS EXTENDED.THE MAXIMUM TENDER OFFER, MAXIMUM TENDER OFFER PRORATION PERIOD AND RELATED WITHDRAWAL RIGHTS WILL EXPIRE AT 12:00 MIDNIGHT, NEW YORK CITY TIME, ON JUNE 26, 2009, UNLESS EXTENDED. The depositary for the Offers is: Global Bondholder Services Corporation By Hand, Overnight Delivery or Mail (Registered or Certified Mail Recommended): By Facsimile Transmission (for Eligible
